Citation Nr: 1118672	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for residuals, ganglion cyst, left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 15, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in relative equipoise with respect to whether the Veteran's scar of the left hand is related to active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a scar of the left hand was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the claim for service connection for residuals, ganglion cyst, left hand is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service Connection for Residuals, Ganglion Cyst, Left Hand

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a scar of the left hand.  

The Veteran contends that he had a ganglion cyst in service and although he no longer has the cyst, he experiences residuals of the problem in terms of gripping objects.  

The service treatment records show that the Veteran had a ganglion cyst during his period of active service.  The July 1975 treatment record shows that the Veteran had a knot from June 1975 and that he had trouble moving his finger or clinching his fist.  It was noted that he may have ganglion mid dorsum of the hand, small, cyst like and probably attached to long finger extensor suggesting ganglion.  The Veteran complained of experiencing pain with heavy use.  The examining physician noted that he would ask for a hand surgery consult.  The July 1975 clinical record reveals that the Veteran was referred to hand surgery because the Veteran had a possible ganglion on the mid long finger.  The lesion caused pain with heavy work.  The provisional diagnosis was listed as tender sheath cyst.  The consultation report shows that the Veteran had a small nodule on the dorsum of his left hand for five months.  The nodule was nontender to palpation and moves freely.  The impression was listed as ganglion tendon sheath of the left hand.  The examining physician noted that the cyst could be excised if it became very troublesome.  There were no significant symptoms at that time.  The February 1976 treatment record shows that the Veteran complained of a lump to the back of his left hand and reported experiencing sharp pain when making a fist.  He had it for approximately 8 months.  The February 1976 clinical record noted that the Veteran had a ganglion tendon sheath of the left hand and that he was evaluated in July 1975 but that there was no further treatment until it became troublesome.  The Veteran now complained of pain with flexion and paresthesia.  The ganglion tendon sheath to the left nondominant hand was tender to palpation.  The Veteran reported pain with activity.  The assessment was listed as dorsal ganglion of tendon sheath and that it was scheduled for excision.  The August 1976 report of medical history shows that the Veteran checked yes as to experiencing a tumor, growth, cyst, cancer.  The August 1976 separation examination report shows that the Veteran's upper extremities were clinically evaluated as normal; however, in the section entitled "summary of defects and diagnoses," the examiner listed a diagnosis of a dorsal ganglion of the left hand.  

The VA treatment records do not reveal any notations, complaints, or documentation related to the Veteran's left hand.  The Board recognizes that during the March 2011 hearing, the Veteran testified that he had trouble gripping objects and that if he held an object for a long period of time, he would drop it.  However, in an April 2008 general VA examination report, the Veteran reported a very similar complaint with respect to his right hand.  The examination report shows that the Veteran stated that he had trouble opening jars or holding heavy objects.  The Veteran was diagnosed with right galeazzi fracture incurred as a result of a post-service motor vehicle accident.   

The Veteran was afforded a VA examination with respect to his claim in August 2010.  On examination, the Veteran had a small circular scar on the dorsal aspect of the left hand over the 3rd metacarpal measuring 0.3 centimeters in diameter.  It was slightly darker than skin color with no depression or adherence.  There was no ganglion cyst or significant scar tissue noted over dorsal aspect of left hand.  The etiology of the scar was listed as surgery.  There was no skin breakdown over the scar and the Veteran reported no pain.  The Veteran does not recall having a ganglion cyst removed, but thinks he may have had some hand procedure done while on the ship and pointed to the small circular scar on the dorsal aspect of his hand over the 3rd metacarpal.  On physical examination, the scar was not painful, there were no signs of skin breakdown, the scar was superficial, had no inflammation, no edema, no keloid formation and no other disabling effects.  The diagnosis was listed as left hand scar, etiology unknown.  The examiner noted the pertinent medical evidence during the Veteran's period of active service and opined that the Veteran's currently claimed residuals of the left hand were less likely as not permanently aggravated by the removal of the ganglion cyst, left hand, in-service.  The rationale for the opinion given was that the examiner was unable to find documentation of a ganglion cyst removal from left hand.  The diagnosis was listed as left hand scar (dorsal aspect over 3rd metacarpal) with no current residuals.  

In reviewing the evidence of record, the Board finds that there is reasonable doubt as to whether the Veteran currently has a scar of the left hand that is related to his in-service ganglion cyst.  Although the August 2010 VA examiner noted that she could not find any evidence of removal of the cyst during the Veteran's period of active service, the Board finds it significant that the February 1976 clinical record noted that the Veteran's ganglion cyst was scheduled to be excised.  Furthermore, although the separation examination report continued to note that the Veteran had a dorsal cyst, the Veteran told the August 2010 VA examiner that he remembered undergoing some sort of procedure during active service.  The Board finds the Veteran's statements, in conjunction with the evidence of a ganglion cyst during active service, are credible and persuasive with respect to whether his current residuals (consisting of a scar) are related to his period of active service.  With regard to what is meant by "credible", the Board notes that "It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence"  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Board finds that the Veteran's statements "hang together" with the overall evidence of record.  Specifically, the Board finds it persuasive that the Veteran's scar is located on the dorsal aspect of the left hand over the 3rd metacarpal.  The August 1976 separation examination report shows that the Veteran had dorsal ganglion of the left hand, indicating that the current scar is in the same location as the ganglion cyst.  The Board acknowledges the VA examiner's opinion that she could not find evidence of any surgery or excision of the cyst during active service.  However, even if the Veteran did not undergo such a procedure during service, but instead underwent a procedure after service, the Board finds that the scar would still be related to the ganglion cyst that existed during his period of active service.  Thus, in this case, the Board finds that reasonable doubt exists as to whether the Veteran's scar of the left hand is related to active service.  To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Based on the evidence of record, the Board finds that the Veteran's scar of the left hand is related to his period of active duty service.  Accordingly, the Board concludes that service connection for a scar of the left hand is warranted.  


ORDER

Entitlement to service connection for a scar of the left hand is granted.  






REMAND

Reason for Remand:  To obtain a new VA examination and request updated VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The record reveals that the Veteran was afforded a VA examination in connection with his claim for service connection for a low back disorder in August 2010.  The service treatment records show that the Veteran sought treatment for low back pain during his period of active service.  The Veteran complained of low back pain in February 1975 after lifting a heavy box when working.  The Veteran was assessed with muscle strain and low back strain.  In May 1975, January 1976, and May 1976, the Veteran complained of back pain.  The August 1976 separation examination report shows that the Veteran's spine was clinically evaluated as normal; however, the Veteran was diagnosed with mild low back strain.  The Veteran testified that he sought treatment from a chiropractor in the 1970s, whose records were no longer available and that he otherwise self-medicated his back pain for 30 years until he sought medical treatment.  The Board finds that the Veteran is competent and credible to attest to his low back pain and the continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The August 2010 VA examiner opined that the Veteran's currently claimed low back condition was less likely as not caused by or a result of treatment in service.  The rationale given was that his current low back condition (degenerative joint disease of the lumbar spine) would not be caused by the treatments (as listed) that he received in-service for his back pain.  With respect to the examination, the United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner only referred to the specific treatments in service and not whether the Veteran's current low back disorder is causally or etiologically related to his period of active service.  Furthermore, since the August 2010 VA examination, the Veteran underwent a lumbar spine x-ray in December 2010 which shows that the Veteran had moderate facet hypertrophy, moderate DISH lumbar spine, and transitional vertebra with pseudarthrosis L5-S1 on the left.  The August 2010 VA examiner only addressed whether the Veteran's degenerative joint disease was related to active service.  In light of the above, the Board must remand this matter to obtain a new VA examination with a medical opinion accompanied by a rationale in support of the opinion, prior to adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim). 

In addition, the record shows that the Veteran currently receives medical treatment at the Central Texas Veterans Health Care System.  Therefore, on remand, the RO/AMC should request VA treatment records from March 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from the Central Texas Veterans Health Care System from March 2011 to the present.  

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a low back disorder.   A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  Based on a review of the claims file and the examination findings, including the service treatment records, private treatment reports, VA treatment records, and prior VA examination reports, the examiner should render any relevant diagnoses pertaining to the claim for a low back disorder.

The examiner should identify whether any current diagnosis constitutes a congenital defect or disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  

For any congenital defect identified, the examiner should provide an opinion as to whether there is evidence of any superimposed injury during service resulting in a chronic disability which is still present today.

For any congenital disease identified, the examiner should provide an opinion as to the etiology and likely date of onset of that disease, to include stating whether it was incurred in or aggravated during service.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

For any disability that is not considered to be congenital,
the examiner should indicate whether it is at least as likely as not (50 percent likelihood or higher) causally or etiologically related to active service as opposed to its being due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


